    Case 20-12453        Doc 59   Filed 07/28/20 Entered 07/28/20 10:55:07            Desc Main
                                   Document     Page 1 of 11



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                          )                      Chapter 11
                                )
BHF CHICAGO HOUSING GROUP B LLC )                      Case No. 20-12453
(ICARUS)                        )
                                )                      Hon. Jack B. Schmetterer
              Debtor.           )
                                )

           NOTICE OF APPLICATION TO AUTHORIZE THE RETENTION AND
          EMPLOYMENT OF AMHERST CONSULTING LLC AS SALE ADVISOR

        PLEASE TAKE NOTICE that on August 4, 2020 at 10:00 a.m. (prevailing Central
 Time) or as soon thereafter as counsel may be heard, we shall appear before the Honorable Jack
 B. Schmetterer, or before any other judge who may be sitting in that judge’s place, and present the
 Application to Authorize the Retention and Employment of Amherst Consulting, LLC as Sale
 Advisor (the “Application”), a copy of which is attached.

        THIS MOTION WILL BE PRESENTED AND HEARD TELEPHONICALLY. No
 personal appearance in court is necessary or permitted. To appear and be heard telephonically on
 the motion, you must set up and use an account with Court Solutions, LLC. You can set up an
 account at www.Court-Solutions.com or by calling Court Solutions at (917) 746-7476.

         PLEASE TAKE FURTHER NOTICE that, pursuant to General Order No. 20-03, any
 party that objects to the relief sought in the Motion must file a Notice of Objection no later than
 two (2) business days before the date of presentment. Please be advised that if a Notice of
 Objection is not timely filed, the Court may grant the Motion without a hearing before the date of
 presentment.


  Dated: July 28, 2020                         Respectfully submitted,

                                               BHF CHICAGO HOUSING GROUP B, LLC
                                               (ICARUS)

                                               By: /s/ Kevin H. Morse
                                                        One of Its Attorneys

                                              Scott N. Schreiber (#06191042)
                                              Kevin H. Morse (#06297244)
                                              Samuel J. Tallman (#06322843)
                                              CLARK HILL PLC
                                              130 East Randolph Street | Suite 3900
                                              Chicago, Illinois 60601



 260312352.v2
  Case 20-12453              Doc 59          Filed 07/28/20 Entered 07/28/20 10:55:07   Desc Main
                                              Document     Page 2 of 11



                                                       T: (312) 985-5595
                                                       F: (312) 985-5984
                                                       sschreiber@clarkhill.com
                                                       kmorse@clarkhill.com
                                                       stallman@clarkhill.com




ClarkHill\98306\397691\223931759.v1-7/3/20
260312352.v2
      Case 20-12453           Doc 59          Filed 07/28/20 Entered 07/28/20 10:55:07     Desc Main
                                               Document     Page 3 of 11



                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                          )                               Chapter 11
                                )
BHF CHICAGO HOUSING GROUP B LLC )                               Case No. 20-12453
(ICARUS)                        )
                                )                               Hon. Jack B. Schmetterer
              Debtor.           )
                                )

           APPLICATION TO AUTHORIZE THE RETENTION AND EMPLOYMENT OF
                   AMHERST CONSULTING, LLC AS SALE ADVISOR
       ________________________________________________________________________

           BHF Chicago Housing Group B LLC (Icarus), debtor and debtor in possession (the

 “Debtor”), by and through its undersigned counsel, hereby submits this application

 (the “Application”) for the entry of an order authorizing the retention and employment of Amherst

 Consulting, LLC (“Amherst”) as sale advisor for the Property that is subject to this case. In support

 of the Application, the Debtor states as follows:

                                                      Jurisdiction

           1.        This Court has jurisdiction over this Application pursuant to 28 U.S.C. § 1334.

 Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

           2.        The consideration of this Application is a core proceeding pursuant to 28 U.S.C.

 §157(b).

           3.        The statutory predicates for the relief requested herein are sections 327(a), 328(a),

 330 and 1107(b) of title 11, United States Code (the “Bankruptcy Code”), Rules 2014(a) and

 2016(b) of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”) and Local Rule 2016-

 1.




                                                           1
 ClarkHill\98306\397691\223931759.v1-7/3/20
 260312352.v2
    Case 20-12453         Doc 59       Filed 07/28/20 Entered 07/28/20 10:55:07                     Desc Main
                                        Document     Page 4 of 11



                                           Preliminary Statement1

         4.      On June 15, 2020 (the "Petition Date"), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code. Pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code, the Debtor continues to manage its financial affairs as a debtor-in-possession.

No trustee, examiner or committee has been appointed in this Chapter 11 Case.

         5.      The nature of the Debtor’s business and the factual background relating to the

Debtor’s commencement of this Chapter 11 case is set forth in detail in the Declaration of Andrew

Belew in Support of Chapter 11 Petition (the “Belew Declaration”) filed on June 15, 2020 as ECF

No. 4, and expressly incorporated herein by reference.

         6.      The Debtor was formed as a single-purpose entity in 2016 for the purpose of

acquiring 45 multi-family residential rental buildings in the south side of Chicago. The Debtor’s

45 multi-family residential buildings contain an aggregate of 545 separate affordable housing

residential and commercial units (collectively, the “Property”).

         7.      After analyzing the ramifications of filing the Chapter 11 case, and alternatives

thereto, the Debtor believes the Chapter 11 case will afford the Debtor the best means of

preserving the value of the Property, while securing a purchaser that will stabilize the Property for

the community and existing tenants. The Chapter 11 case stands to protect the claims and interests

of the Debtor’s tenants, creditors, the community, and other parties in interest.

         8.      On July 14, 2020, the Court entered the Order (A) Approving Bid Procedures and

Bid Protections, (B) Approving Notice of the Sale, (C) Scheduling a Sale Hearing and, If

Necessary, an Auction; and (D) Granting Related Relief [Docket No. 54] (the “Bid Procedures

Order”). The Bid Procedures Order, inter alia, approved the detailed requirements for each


1Capitalized terms used in this Preliminary Statement but not defined herein shall have the meanings set forth in the
Belew Declaration.
                                                         2
260312352.v2
  Case 20-12453       Doc 59     Filed 07/28/20 Entered 07/28/20 10:55:07             Desc Main
                                  Document     Page 5 of 11



“Qualified Bid” for the Property and established Saybrook Municipal Opportunity Fund VI, LLC

as the “Stalking Horse Bidder” for the Property.

         9.    The Bid Procedures for the sale of the Property, as approved in the Bid Procedures

Order, also set forth the “City of Chicago Bid Requirements,” which required that each prospective

bidder must provide the City of Chicago a proposal for the rehabilitation of the Property, proof of

access to funds to carry out its proposal, and agreement to grant the City of Chicago third-party

beneficiary standing to enforce the rehabilitation proposal.

         10.   Also on July 14, 2020, the Court entered an Order Authorizing the Retention and

Employment of Hilco Real Estate, LLC as Real Estate Broker [Docket No. 51]. Hilco Real Estate,

LLC (“Hilco”). Hilco has developed and will carry out a detailed marketing plan for the sale of

the Property to assist the Debtor in obtaining the highest and best bid for the Property.

         11.   The Purchase and Sale Agreement (the “Agreement”) entered into between the

Debtor and Stalking Horse Bidder also disclosed to all interested parties that the Debtor’s parent

company, Better Housing Foundation, Inc., an Ohio not-for-profit corporation, and the Stalking

Horse Bidder had separately entered into a Portfolio Transition Services Agreement (the “TSA”).

The Debtor is not a party to the TSA and takes no position as to the terms or substance of the TSA.

The TSA is not incorporated into and is not part of the Agreement.

         12.   Prior to and following the Petition Date, the Office of the United States Trustee (the

“UST”) raised concerns with the Debtor about the existence of the TSA. The UST questioned,

inter alia, the benefit provided to the parent company and whether the TSA impacted the sale

process by pushing the Debtor towards buyers offering a TSA, or otherwise. The Debtor strongly

refutes these concerns through the safeguards already put in place by the Bid Procedures,

including, without limitation, the required consultation with the City of Chicago and Bond Trustee


                                                   3
260312352.v2
  Case 20-12453        Doc 59     Filed 07/28/20 Entered 07/28/20 10:55:07             Desc Main
                                   Document     Page 6 of 11



to the determine the highest and best bid. Additionally, Hilco, a third party whose compensation

is determined by obtaining the greatest value, has been retained to market the Property.

         13.    To assuage the UST, and to ensure the sale process is run without interference, the

Debtor proposes to employ Amherst as sale advisor, as a fiduciary to the estate and its creditors,

with the responsibilities as set forth below. The Debtor has discussed this Application with the

UST and the UST has no objection to the relief requested herein.

                                          Relief Requested

         14.    By this Application, the Debtor respectfully requests that the Court enter an order

authorizing the Debtor to employ and retain Amherst as the sale advisor for sale the subject

Property (the “Sale Advisor”) in this case pursuant to section 327(a) of the Bankruptcy Code.

         15.    The Debtor seeks to retain Amherst as its Sale Advisor because (a) Amherst has

significant experience, spanning over 30+ years, assisting with § 363 bankruptcy sales; (b)

Amherst will serve as an independent, third party in a cost-effective, efficient, and productive

manner; (c) Amherst has extensive knowledge in the marketing, sale, and negotiation of distressed

assets throughout the country, including the Chicago area; and (d) Amherst has served in a variety

of fiduciary roles before Bankruptcy Courts across the country and will ensure the integrity and

fairness of the sale process. Accordingly, the Debtor believes that Amherst is well-qualified to be

the Sale Advisor for the Property.

                                           Basis for Relief

         16.    The Debtor seeks court approval pursuant to sections 327(a), 328, and 330 of the

Bankruptcy Code to retain and employ Amherst as Sale Advisor in connection with the Chapter

11 case. Section 327(a) of the Bankruptcy Code provides:

         Except as otherwise provided in this section, the trustee, with the court’s approval,
         may employ one or more attorneys, accountants, appraisers, auctioneers, or other

                                                  4
260312352.v2
  Case 20-12453         Doc 59     Filed 07/28/20 Entered 07/28/20 10:55:07             Desc Main
                                    Document     Page 7 of 11



         professional persons, that do not hold or represent an interest adverse to the estate,
         and that are disinterested persons, to represent or assist the trustee in carrying out
         the trustee’s duties under this title.

11 U.S.C. § 327(a).

         17.    Section 328(a) of the Bankruptcy Code provides:

         The trustee, or a committee appointed under section 1102 of this title, with the
         court’s approval, may employ or authorize the employment of a professional person
         under section 327 or 1103 of this title, as the case may be, on any reasonable terms
         and conditions of employment, including on a retainer, on an hourly basis, on a
         fixed or percentage fee basis, or on a contingent fee basis.

11 U.S.C. § 328(a).

         18.    The Debtor asserts that the employment of the Sale Advisor as an estate

professional is more appropriate than a request for approval of such engagement pursuant to

section 363(b) of the Bankruptcy Code. See, e.g., In re McDermott Int’l Inc., 614 B.R. 244 (Bankr.

S.D. Tex. 2020); In re Nine West Holdings, Inc., 588 B.R. 678 (Bankr. S.D.N.Y. 2018).

         19.     A Sale Advisor and similar “estate neutrals,” including sale monitors and sale

representatives, have been approved as estate professionals in various cases to oversee a sale

process, especially in situations like in the case at hand involving a potential benefit to an insider.

See, e.g., In re Metal Partners Rebar, LLC, No. 20-12872-abl, at Doc. 153 (Bankr. D. Nev.)

(seeking appointment of sale monitor); In re Freedom Commc’ns, No. 8:15-bk-153111-MW, at

Doc. 196 (Bankr. C.D. Cal.) (appointment of independent sale representative); In re Philadelphia

Newspapers, LLC, No. 09-112047 (SR), at Doc. 1213 (Bankr. E.D. Pa.) (appointment of sale

monitor).

                                       Scope of Employment

         20.    The Debtor has requested that Amherst serve as Sale Advisor at the outset of the

sale process to perform a focused function on behalf of the bankruptcy estate, specifically, act as


                                                   5
260312352.v2
  Case 20-12453        Doc 59     Filed 07/28/20 Entered 07/28/20 10:55:07                Desc Main
                                   Document     Page 8 of 11



Sale Advisor. The UST has no objection to the scope of employment. Pursuant to the engagement

letter, subject to modification as necessary, the Sale Advisor will serve as a fiduciary to the estate

and its creditors, and its services (the “Services”) shall include, without limitation:

               (a)     Regularly reporting to the Debtor, the Bond Trustee, City of Chicago, and
                       the U.S. Trustee as to the status of the sale process;

               (b)     Due diligence investigations;

               (c)     Participation in Debtor’s evaluation and determination of “Qualified
                       Bidders”;

               (d)     Review of Debtor’s evaluation and comparison of bidders, bids, and bid
                       terms;

               (e)     Participation in Debtor’s consultation with the City of Chicago, Bond
                       Trustee, Amherst Real Estate and all parties in interest, including prospective
                       purchasers of the Company’s assets (collectively, “Parties”);

               (f)     Monitoring of Debtor’s determination of the highest and best bid during the
                       sale process and auction;

               (g)     Review of Debtor’s determination and declaration of the Successful Bidder;

               (h)     All other aspects of the sale and interaction with bidders and prospective
                       bidders;

               (i)     Review of the efforts of the Debtor’s counsel and other outside advisors,
                       including Amherst Real Estate, for the benefit of the Debtor;

               (j)     Prepare and file on the docket a report for the Bankruptcy Court detailing
                       all aspects of the sale process (the “Report”);

               (k)     Appear before the Bankruptcy Court, as necessary, to inform the Court of
                       the status of the sale process and provide analysis of the Report; and

               (l)     Perform such other tasks, as required to ensure the appropriate
                       administration of the sale process.

The Services shall be modified, as required by the Sale Advisor, to ensure the Sale Advisor has

the ability and authority to carry out its duties and provide the Court and interested parties a fully

detailed Report of the sale process.

                                                  6
260312352.v2
  Case 20-12453       Doc 59      Filed 07/28/20 Entered 07/28/20 10:55:07             Desc Main
                                   Document     Page 9 of 11



                                          Compensation

         21.   Section 327(a) of the Bankruptcy Code authorizes the employment of professionals

to represent the debtor in possession in carrying out the debtor in possession’s duties. See 11 U.S.C.

§ 327(a). Section 328(a) of the Bankruptcy Code authorizes the compensation of a professional

employed under § 327(a) “on any reasonable terms and conditions of employment,” including on

an hourly basis. 11 U.S.C. §328(a). The Debtor will require Amherst to render the Services, as

detailed above, the cost of which cannot be estimated. Subject to this Court's approval and in

accordance with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local

Rules of this Court and other procedures that may be fixed by this Court, the Debtor requests that

Amherst be compensated on an hourly basis, plus reimbursement of the actual and necessary

expenses that Amherst incurs.

         22.   Amherst has advised the Debtor that the hourly rates applicable to the professionals

proposed to assist in the Services as Sale Advisor are as follows:

               (a)     Scott Eisenberg                $425.00 per hour
               (b)     Bruce Goldstein                $400.00 per hour

Mr. Eisenberg will serve as the primary professional providing the Services to the bankruptcy

estate and Mr. Goldstein will assist when required. Amherst will not charge for any duplicate

Services and will utilize both professionals only when necessary to carry out the Services in a cost-

effective and efficient manner.

         23.   Amherst is aware and understands that payment of any outstanding fees and

reimbursement of costs shall occur only after the closing of the sale of the Property and the

Bankruptcy Court’s approval of Amherst’s fee application for such Services.




                                                  7
260312352.v2
  Case 20-12453        Doc 59     Filed 07/28/20 Entered 07/28/20 10:55:07              Desc Main
                                  Document      Page 10 of 11



                                    Amherst Does Not Hold
                               Or Represent Any Adverse Interest

         24.   The Declaration of Scott Eisenberg, a partner at Amherst, is attached hereto as

Exhibit A.

         25.   To the best of the Debtor’s knowledge and based upon and except as set forth in

Eisenberg Declaration:

               (a)     Amherst does not hold or represent any interest adverse to the Debtor’s
                       chapter 11 estate.

               (b)     Amherst is a “disinterested person” as such term is defined in section
                       101(14) of the Bankruptcy Code.

               (c)     Amherst is not a creditor, an equity security holder, or an insider of the
                       Debtor.

               (d)     Amherst is not and was not, within 2 years before the Petition Date, a
                       director, officer, or employee of the Debtor.

               (e)     Amherst does not have an interest materially adverse to the interest of the
                       Debtor’s estate or of any class of creditors or equity security holders, by
                       reason of any direct or indirect relationship to, connection with, or interest
                       in, the Debtor, or for any other reason.

To the best of the Debtor’s knowledge, Amherst does not have any connections with the Debtor,

its creditors, any other parties in interest, its attorneys and accountants, the United States trustee,

or any person employed in the office of the United States trustee, except as set forth in Eisenberg

Declaration.

                                               Notice

         26.   Notice of this Application has been given to (a) the Office of the United States

Trustee of this District; (b) counsel to Bond Trustee; (c) the receiver(s) in possession of the

property; (d) the City of Chicago; (e) the twenty (20) largest unsecured creditors of the Debtor;

and (f) all parties who have filed appearances or requested notices through the Court’s CM/ECF


                                                  8
260312352.v2
  Case 20-12453         Doc 59   Filed 07/28/20 Entered 07/28/20 10:55:07             Desc Main
                                 Document      Page 11 of 11



system.

         WHEREFORE, the Debtor respectfully requests that this Court enter the attached order (i)

authorizing the Debtor to retain and employ Amherst Consulting, LLC as the estate’s Sale Advisor

with respect to the sale of the Property; and (ii) granting such other relief as this Court may deem

just and proper.

 Dated: July 28, 2020                          Respectfully submitted,

                                               BHF CHICAGO HOUSING GROUP B, LLC
                                               (ICARUS)

                                               By: /s/ Kevin H. Morse
                                                        One of Its Attorneys

                                              Scott N. Schreiber (#06191042)
                                              Kevin H. Morse (#06297244)
                                              Samuel J. Tallman (#06322843)
                                              CLARK HILL PLC
                                              130 East Randolph Street | Suite 3900
                                              Chicago, Illinois 60601
                                              T: (312) 985-5595
                                              F: (312) 985-5984
                                              sschreiber@clarkhill.com
                                              kmorse@clarkhill.com
                                              stallman@clarkhill.com




                                                 9
260312352.v2
